People v Ball (2015 NY Slip Op 04658)





People v Ball


2015 NY Slip Op 04658


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-03188
 (Ind. No. 1571/13)

[*1]The People of the State of New York, respondent, 
vEnley Ball, appellant.


Steven A. Feldman, Uniondale, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Kevin C. King and Annette M. Lalic of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered February 19, 2014, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d 662, 666; People v Harris, 61 NY2d 9, 17). The defendant's contentions that he did not have sufficient time to confer with his attorney, and that he did not understand the sentence he would receive as part of the plea bargain, were contradicted by the thorough plea colloquy (see People v Krasso, 72 AD3d 554; People v Wiedmer, 71 AD3d 1067).
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Contreras, 123 AD3d 1139; People v Brown, 122 AD3d 133, 144-145).
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court